PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tiramani et al.
Application No. 17/592,986
Filed: 4 Feb 2022
For: FOLDABLE ENCLOSURE MEMBERS JOINED BY HINGED PERIMETER SECTIONS
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed 5 May 2022 in response to the decision mailed on 26 April 2022 dismissing the original request to make the above-identified application special.  

The request and petition are GRANTED.

DISCUSSION


A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application) and
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

Upon review of the application, it appears that a PPH dismissal was mailed on April 26, 2022 stating that the claims correspondence table submitted with the PPH request submitted on February 23, 2022, did not identify all of the U.S. claims as shown on the preliminary amendment submitted on February 4, 2022.  As the applicant has submitted a renewed PPH request and claims correspondence table, the claims correspondence table submitted with the renewed PPH request does not clearly show the correspondence with U.S. claims 3-21 and the allowed OEE claims.  In this instance, the Office is making the assumption that applicant meant to state: U.S. Claims 3-21 sufficiently correspond to OEE Claim 12 (and not OEE Claim 1 as indicated by applicant) because U.S Claims 3-21 depend from U.S. Claim 1 and U.S. Claim 1 sufficiently corresponds to allowable OEE Claim 12 so dependent U.S. Claims 3-21, being narrower in scope than OEE Claim 12, also sufficiently correspond to OEE Claim 12.  If this is incorrect the applicant should notify the Office.  

The request to participate in the PPH pilot program and petition now comply with the above requirements in light of the renewed PPH request and revised claims correspondence table submitted on 5 May 2022.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	




/JOANNE L BURKE/Lead Paralegal Specialist, OPET